DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

 Response to Amendment
Applicant’s amendment field on 1/26/2021 has been entered.
Claims 5, 6, 8, and 9 remain pending.

Election/Restrictions
Applicant’s election of Invention I (Claims 5-9) in the reply filed on 9/26/2019 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Non-elected claims 10-14 have been cancelled.  
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stork (US Patent 6,854,242- cited in IDS), in view of Bennett (US Patent 5,870,887- cited in IDS).

Regarding Claim 5, Stork discloses a film sealing and wrapping machine (30; Figure 1) for sealing and cutting a tube of film (93; Figures 6A-6D) wrapped around product (58) to form a film bag with the product enclosed within the film bag, the machine comprising:
a seal and cut jaw assembly (44) for sealing and cutting the tube of film (93; Col 12, lines 3-20), the jaw assembly comprising:
	opposing upper rotating drums (142; Figures 4 and 5);
	an upper cross bar (body 154 of 156; Figures 4 and 5; note that “154” does not appear in the drawings but per Col 7, lines 64-66 the body of head “156” is “154”) mounted between the upper rotating drums (142) for rotation therewith (See Col 7, lines 38-41 and 46-52 which disclose gear 150 is carried by drum 142 and eccentrically rotates about rotation axis of the drum 142 and therefore since the gear 150 comprises a shaft connection (via 157; Col 7, lines 64-67) to the body of 156, the body/bar will rotate with the drums 142);
	opposing lower rotating drums (162);
	a lower cross bar (body 174) mounted between the lower rotating drums (162) for rotation therewith (See Col 7, lines 46-52);
wherein rotation of the upper and lower drums (142, 162) and upper and lower cross bars (154/156 and 174) being synchronized so the upper and lower cross bars (154/156 and 174) approach each other and traverse away from each other in unison in a direction of travel (202) of the tube of film (see Col 8, line 44 through Col 9, line 10 and Col 10, lines 30-35 describes the "clamping zone" where the heads engage the film along a path of travel; see also Col 12, lines 3-20);
a seal bar (158, 160) spring mounted to the upper cross bar (154/156) by a pair of seal bar springs (159; Col 8, lines 1-7); and 
a pressure pad (182) spring mounted to the lower cross bar (174) by a pair of pressure pad springs (184; Col 8, lines 35-45),
wherein the seal bar (158, 160) and pressure pad (182) align with one another upon contacting a section of film (93) therebetween by compression of the seal bar springs (159) and pressure pad springs (184; see Col 12, lines 3-20 as the upper and lower heads (156, 164) are disclosed as being maintained in a fixed relationship throughout the clamping zone and therefore the springs of the associated heads must compress as claimed), the seal bar (158, 160) and pressure pad (182) forming seals and cuts on the film bags (Col 8, line 44 through Col 9, line 10 describes the synchronization and the fixed angle of orientation of the heads which in turn, allows for the heads to be aligned when engaged; Further Col 12, lines 3-20 describes maintaining the heads in a fixed relationship),
wherein the seal bar (158, 160) and the pressure pad (182) maintain an angular orientation as the upper (142) and lower drums (162) rotate (see Col 7, lines 57-63 and Col 8, lines 27-34 which disclose the eccentric gearing allows the cross bars 154/156 and 174 and hence the seal bar/pad to remain in alignment with the vertical axis 200; see also Col 8, lines 58-66 and Col 9, lines 2-7);
a conveyor system (42, 43; See Figures 6A-6D) disposed adjacent to the seal and cut jaw assembly (44) for delivering the product (58) wrapped with film between the upper and lower cross bars (154/156, 174) and for transporting the film bag with product disposed therein away from the seal and cut jaw assembly (44; See Figures 6A-6D; i.e. Col 11, lines 42-45).

However, Stork fails to explicitly disclose the upper and lower drums each include an internal sliding mechanism, the internal sliding mechanism including a first slider for sliding in a lateral direction along a horizontal slide and a second slider for sliding in a vertical direction within the first slider relative to the first slider, wherein the upper cross bar is operably mounted to the upper drums by the upper drum internal slider mechanisms and the lower cross bar is mounted to the lower drums by the lower drum internal slider mechanisms.

Attention can be brought to the teachings of Bennett. Bennett teaches another packaging/wrapping machine (1; Figure 1) comprising a seal and cut jaw assembly (14; see Figures 2 and 4) including opposing drums (pulleys 19, 22), wherein each drum (19,  note block members and plates are connected and therefore can be together viewed as a slider) for sliding in a lateral direction along a horizontal slide (36) and a second slider (rollers 50) for sliding in a vertical direction within the first slider (37, 38, 49; see Col 5, lines 60-62 which discloses the rollers fitted into the vertical holes 49a of plates 49) relative to the first slider (37, 38, 49; Col 5, lines 54-62), wherein a first cross bar (39) is operably mounted to a first set of drums (19) by the respective drum internal slider mechanisms (via 37, 49, 50; see Figure 2; Col 5, lines 19-26) and a second cross bar (39) is mounted to a second set of drums (22) by the respective drum internal slider mechanisms (38, 49, 50; Col 5, lines 19-26) such that jaws (41, 42) attached to respective cross bars (39) maintain an angular orientation as the drums (19, 22) rotate (see Col 6, lines 7-19, note that the jaws and cross bars are supported on blocks 37,38 and therefore maintain the perpendicular alignment to the film feed direction).
The use of linear guides/slide mechanisms to ensure proper reciprocating movement and alignment of sealing jaws is known in the art. It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Stork to include the slider mechanisms of Bennett between the cross bars (154,156, 174) and drums (142, 162) of Stork. By modifying Stork in this manner, the seal bar and pressure pad can maintain a movement with orientation perpendicular to the movement of the film as taught by Bennett (Col 6, lines 15-19). 
Note that although Stork discloses an eccentric gearing mechanism for maintaining alignment of the cross bars with a vertical axis (see Col 7, lines 57-63, Col 8, lines 27-34, lines 58-66 and Col 9, lines 2-7), it is noted that it would have been Bennett either in replacement of or in addition to the eccentric gearing arrangement of Stork. In both arrangements, the alignment of the seal bar and pressure pad will be further ensured as misalignment due to gear slippage can be prevented. By replacing the eccentric gearing arrangement, the slider mechanism of Bennett would provide a more simplistic manner of maintaining alignment of the sealing bar and pressure pad.
Further note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 USPQ 545 (CCPA 1969). In this instance, Bennett renders the internal slider mechanisms as claimed obvious to one of ordinary skill in the pertinent art and one of such skill would be readily motivated (at the time of the invention) to have incorporated a mechanism of similar manner into the machine of Stork given the motivations outlined above. 

Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stork (US Patent 6,854,242- cited in IDS), in view of Bennett (US Patent 5,870,887- cited in IDS), as applied to Claim 5, and in further view of Kammler (US Patent 4,750,313- cited in IDS).
Regarding Claims 6 and 9, Stork, as modified by Bennett, discloses essentially all elements of the claimed invention, however, fails to explicitly disclose the stroke of the pressure pads and seal bars being adjustable and also fails to disclose the spring forces being adjustable. 
Kammler teaches a form-fill-seal packaging machine (Figure 1) which comprises of two drums (26, 27) which carry sealing jaws (81, 82 via holders 36; Figure 4) wherein the sealing jaws (81 and 83) are mounted to the drum via a spring and pin engagement (88, 89) such that the spring tension/force and the reciprocating stroke is adjustable via a nut (91; Col 8, lines 20-33; note that if the nut is moved the spring will be configured to either increase or decrease in its deflection hence modifying the stroke).
Spring mounted sealing bars/devices are well known in the art and the capability of adjusting pressure/stroke of such is also well known in the art to increase versatility of the machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the device of Stork by incorporating an adjustment nut with its guide pin/spring engagement as taught by Kammler. By modifying Stork in this manner, the pressure of the sealer can be adjusted to a suitable amount based on the type of material being sealed as taught by Kammler (Col 4, lines 14-19). Further note it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). In this particular instance, depending on the desired sealing, the clamping pressure and length of the clamping zone can be adjusted by adjusting the springs.

Claims 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stork (US Patent 6,854,242-cited in IDS), in view of Bennett (US Patent 5,870,887- cited in IDS), as applied to Claim 5, and in further view of Stella (US Patent 4,134,245- cited in IDS).
Regarding Claims 6, 8 and 9, Stork, as modified by Bennett, discloses essentially all elements of the claimed invention, however, fails to explicitly disclose the stroke of the pressure pad and the seal bars being adjustable by changing out the springs to allow for more or less deflection and also fails to disclose the spring forces being adjustable. 
	Stella teaches a packaging machine for sealing articles within a thermoplastic web wherein the machine comprises plates (66, 67; Figures 3-5) which act as cams to reciprocate a sealing bar assembly (136 via connection 194/192/166; Figures 13-14) wherein the seal bar assembly (136) comprises multiple anvil assemblies resiliently mounted to the plates (via 192/194) with springs (266; Col 7, lines 46-56) such that the stroke and pressure of the springs can be adjusted by changing the springs (266; Col 8, lines 23-26).   
Spring mounted sealing bars/devices are well known in the art and the capability of adjusting pressure/stroke of such is also well known in the art to increase versatility of the machine. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have further modified the device of Stork by incorporating the ability of being able to interchange the springs attached to the guide pins as taught by Stella. By modifying Stork in this manner, the pressure of the sealer can be adjusted to a suitable amount based on the type of material being sealed as taught by Stella (Col 8, lines 23-26). Further note it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). In this particular instance, depending on the desired sealing, the clamping pressure and length of the clamping zone can be adjusted by adjusting and/or replacing the springs.

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marbacher (EP 1810922 A1- cited in IDS; note the attached machine translation at the end of the document mailed 10/24/2019), in view of Bennett (US Patent 5,870,887- cited in IDS).

Regarding Claim 5, Marbacher discloses a film sealing and wrapping machine (Figure 1) for sealing and cutting a tube of film (43, 44; Figures 3a-3b) wrapped around product (3, 4) to form a film bag with the product enclosed within the film bag (Paragraph 0020), the machine comprising:
a seal and cut jaw assembly (1) for sealing and cutting the tube of film, the jaw assembly comprising:
	opposing upper rotating drums (17, 19; Figure 1; note that 18 and 20 can also be reasonably viewed as a drum, or at least, an equivalent thereof);
	an upper cross bar (21, 21’) mounted between the upper rotating drums (17-20) for rotation therewith (see Paragraphs 0021-0022);
	opposing lower rotating drums (36);
	a lower cross bar (38, 38’) mounted between the lower rotating drums (36) for rotation therewith (See Paragraph 0025);
wherein rotation of the upper and lower drums (17-20, 36) and upper and lower cross bars (21, 21’, 38, 38’) being synchronized so the upper and lower cross bars (21, 21’, 38, 38’) approach each other and traverse away from each other in unison in a direction of travel (7) of the tube of film (Paragraphs 0024 See distance “H” in Figure 4 as the weld bar and counter bar when in contact, travel the distance "H" in the direction of the film);
a seal bar (23, 23’) spring mounted to the upper cross bar (21, 21’) by a pair of seal bar springs (29; Para. 0023; Figure 4); and 
a pressure pad (39, 39’) spring mounted to the lower cross bar (38, 38’) by a pair of pressure pad springs (48; Para. 0024; Figure 4), 
wherein the seal bar (23, 23’) and pressure pad (39, 39’) align with one another upon contacting a section of film therebetween by compression of the seal bar springs (29) and pressure pads springs (48; see Para. 0027; note in order for the weld bar 23 and counter bar 39 to perform as disclosed and maintain an abutting relationship across the length labelled “H” in Figure 4, the springs must compress as claimed), the seal bar and pressure pad for forming seals and cuts on the film bags (Paragraphs 0024, 0025 and 0027 disclose the guide pins/springs and the synchronization of the drums allow the welding bar and counter bar to operate together and be properly aligned);
wherein the seal bar (23, 23’) and the pressure pad (39, 39’) maintain an angular orientation as the upper and lower drums rotate (see Paras. 0021 and 0024 which disclose the bars and pads being held in a vertical direction).
a conveyor system (2) disposed adjacent to the seal and cut jaw assembly (1) for delivering the product (3, 4) wrapped with film between the upper and lower cross members (23, 39) and for transporting the film bag with product disposed therein away from the seal and cut jaw assembly.

Marbacher fails to explicitly disclose the upper and lower drums each include an internal sliding mechanism, the internal sliding mechanism including a first slider for sliding in a lateral direction along a horizontal slide and a second slider for sliding in a vertical direction within the first slider relative to the first slider, wherein the upper cross bar is operably mounted to the upper drums by the upper drum internal slider mechanisms and the lower cross bar is mounted to the lower drums by the lower drum internal slider mechanisms.
Attention can be brought to the teachings of Bennett (see 103 rejection above) which includes these missing features.
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified the invention of Marbacher to include the slider mechanisms of Bennett between the cross bars (21, 21’, 38, 38’) and drums (17, 19, 36) of Marbacher. By modifying Marbacher in this manner, the seal bar and pressure pad can maintain a movement with orientation perpendicular to the movement of the film as taught by Bennett (Col 6, lines 15-19). Note that without such slider mechanisms the cross bars (21, 21’, 38, 38’) and the corresponding seal bar (23, 23’) and pad (39, 39’) are not prevented from becoming misaligned with one another and therefore opens the possibility of a failing or unacceptable seam.
Note that although Marbacher discloses a gearing mechanism (planetary gearing 14 arrangement) for maintaining alignment of the sealing bars and pads with a vertical direction (see Paras. 0021, 0024), it is noted that it would have been obvious to one of ordinary skill in the art at the time of the invention to have incorporated the slider mechanisms of Bennett either in replacement of or in addition to the gearing Marbacher. In both arrangements, the alignment of the seal bar and pressure pad will be further ensured as misalignment due to gear slippage can be prevented. By replacing the gearing arrangement, the slider mechanism of Bennett would provide a more simplistic manner of maintaining alignment of the sealing bar and pressure pad.

Further note: it has been held that: the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject matter but simply what the combination of references makes obvious to one of ordinary skill in the pertinent art.  In re Bozek, 163 22USPQ 545 (CCPA 1969). In this instance, Bennett renders the internal slider mechanisms as claimed obvious to one of ordinary skill in the pertinent art and one of such skill would be readily motivated (at the time of the invention) to have incorporated a mechanism of similar manner into the machine of Marbacher. 

Claims 6 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marbacher (EP 1810922 A1- cited in IDS), in view of Bennett (US Patent 5,870,887- cited in IDS), as applied to Claim 5, and in further view of Kammler (US Patent 4,750,313- cited in IDS).
Regarding Claims 6 and 9, Marbacher, as modified by Bennett, discloses essentially all elements of the claimed invention, however, fails to explicitly disclose the stroke of the pressure pad and the seal bars being adjustable and also fails to disclose the spring forces being adjustable. 
See the teaching of Kammler (outlined above). 
Marbacher by incorporating an adjustment nut with its guide pin/spring engagement as taught by Kammler. By modifying Marbacher in this manner, the pressure of the sealer can be adjusted to a suitable amount based on the type of material being sealed as taught by Kammler (Col 4, lines 14-19). Further note it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). In this particular instance, depending on the desired sealing, the clamping pressure and length of the clamping zone (i.e. “H” of Figures 4) can be adjusted by adjusting the springs.

Claims 6, 8 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Marbacher (EP 1810922 A1- cited in IDS), in view of Bennett (US Patent 5,870,887- cited in IDS), as applied to Claim 5, and in further view of Stella (US Patent 4,134,245-cited in IDS).
Regarding Claims 6, 8 and 9, Marbacher, as modified by Bennett, discloses essentially all elements of the claimed invention, however, fails to explicitly disclose the stroke of the pressure pad and the seal bars being adjustable by changing out the springs to allow for more or less deflection and also fails to disclose the spring forces being adjustable. 
	Attention is brought to the teachings of Stella (see above). 
Marbacher by incorporating the ability of being able to interchange the springs attached to the guide pins as taught by Stella. By modifying Marbacher in this manner, the pressure of the sealer can be adjusted to a suitable amount based on the type of material being sealed as taught by Stella (Col 8, lines 23-26). Further note it has been held that the provision of adjustability, where needed, involves routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954). In this particular instance, depending on the desired sealing, the clamping pressure and length of the clamping zone (i.e. “H” of Figure 4) can be adjusted by adjusting and/or replacing the springs.




Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive. 
Regarding Applicant’s arguments on Page 5 of “Remarks” that:


    PNG
    media_image1.png
    703
    720
    media_image1.png
    Greyscale

Applicant appears to outline four main arguments:
1. None of the prior art disclose structure for maintaining the angular orientation of the seal bar and the pressure pad.
2. Examiner does not make “element by element” analysis of Stork with regards to the claimed synchronization of the upper and lower heads.
3. Examiner does not show correspondence in structure of Stork with regards to the claimed synchronization of the upper and lower heads.
4. None of the prior art references applied disclose the internal sliding mechanism as claimed, specifically, the second slider sliding within the first slider.

In regards to argument “1.”, Examiner first notes that the manner in which the Applicant claims the limitation “maintain an angular orientation” can be interpreted in a broad sense and the claim does not recite as to what point of reference the angular orientation is relative to. Regardless, the recited portions (i.e. Col 7, lines 57-63 and Col 8, lines 27-34) of Stork clearly recite the upper and lower heads, and hence, the seal bar and pressure pad, maintaining an angular orientation relative to the vertical axis. Specifically regarding Marbacher, the recited Paras. 0021 and 0024 of the translation mailed on 10/24/2019 clearly disclose maintaining an angular orientation as the portions of the disclosure clearly outline the bars and pads being held in a vertical direction. It is also noted that in view of the modifications to include the slider mechanisms of Bennett, this angular orientations of Stork and Marbacher would be further maintained.
In regards to argument “2.”, Examiner respectfully asserts that each structural element is addressed in the rejections above and notes that the recited portions of Stork’s disclosure (i.e. Col 8, line 44 through Col 9, line 10 and Col 10, lines 30-35) clearly provide support for the assertion that the drums and cross bars are synchronized. Therefore, it is unclear as to what Applicant is attempting to argue that Stork fails to disclose.
In regards to argument “3.”, Examiner respectfully asserts that recited Paragraphs 0024 and 0027 of the translation of Marbacher clearly disclose synchronization of the shafts which drive the drums and further elaborate on alignment of the seal bar and pressure pad during a course of movement. Therefore, it is unclear as to what Applicant is attempting to argue that Marbacher fails to disclose.
In regards to argument “4.”, Examiner respectfully asserts that the internal sliding mechanism of Bennett clearly discloses the second slider (50) sliding within the first slider (49 via hole 49a; see Col 5, lines 60-62 which discloses the rollers fitted into the vertical holes 49a of plates 49) and therefore the combination of references outlined above disclose and render obvious the claimed invention. Note that “internal” within “internal sliding mechanism” as claimed does not specify what the sliding mechanism is internal relative to. 
  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        2/4/2021

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        5 February 2021